     Case 3:19-cv-01057-B Document 46 Filed 04/30/20                Page 1 of 3 PageID 370



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

HARRISON COMPANY LLC,                          §
                                               §
                Plaintiff,                     §
                                               §
v.                                             § CIVIL ACTION NO. 3:19-CV-1057-B
                                               §
A-Z WHOLESALERS INC. and                       §
BARKAT G. ALI,                                 §
                                               §
                Defendants.                    §


         JOINT NOTICE OF AGREEMENT TO EXTEND DISCOVERY DEADLINE


          Plaintiff Harrison Company LLC (“Plaintiff”), and Defendants A-Z Wholesalers Inc. and

Barkat G. Ali (collectively, “Defendants”), file this Joint Notice of Agreement to Extend

Discovery Deadline, pursuant to Paragraph 5 of the Court’s Scheduling Order (Doc. 9), and

state:

          1.     Pursuant to the Court’s Scheduling Order (Doc. 9), the parties are to complete

discovery by May 17, 2020. The parties hereby notify the Court that the parties have agreed to

extend that deadline.

          2.     Plaintiff’s counsel and Defendants’ counsel discussed the need to extend the

discovery deadline due to the limitations resulting from the COVID-19 pandemic and the parties’

need to reschedule depositions.

          3.     Accordingly, the parties have agreed to extend the discovery deadline until

July 24, 2020. No other deadlines are affected by this agreement.




JOINT NOTICE OF AGREEMENT TO EXTEND DISCOVERY DEADLINE                                   Page 1
   Case 3:19-cv-01057-B Document 46 Filed 04/30/20            Page 2 of 3 PageID 371



                                                 Respectfully submitted,

                                                 /s/ Joseph A. Unis, Jr.
                                                 David L. Swanson
                                                   State Bar No. 19554525
                                                   dswanson@lockelord.com
                                                 Joseph A. Unis, Jr.
                                                   State Bar No. 24075625
                                                   junis@lockelord.com
                                                 Anna K. Finger
                                                   State Bar No. 24105860
                                                   anna.k.finger@lockelord.com
                                                 LOCKE LORD LLP
                                                 2200 Ross Avenue, Suite 2800
                                                 Dallas, Texas 75201-6776
                                                 T: 214-740-8000
                                                 F: 214-740-8800

                                                 ATTORNEYS FOR PLAINTIFF
                                                 HARRISON COMPANY, L.L.C.

                                                 /s/ Joyce W. Lindauer
                                                 Joyce W. Lindauer
                                                   State Bar No. 21555700
                                                   joyce@joycelindauer.com
                                                 Jeffery M. Veteto
                                                   State Bar No. 24098548
                                                   jeffery@joycelindauer.com
                                                 Guy Harvey Holman
                                                   State Bar No. 24095171
                                                   guy@joycelindauer.com
                                                 JOYCE W. LINDAUER ATTORNEY,
                                                 PLLC
                                                 12720 Hillcrest Road, Suite 625
                                                 Dallas, Texas 75230
                                                 T: (972) 503-4033
                                                 F: (972) 503-4034

                                                 ATTORNEYS FOR DEFENDANTS




JOINT NOTICE OF AGREEMENT TO EXTEND DISCOVERY DEADLINE                            Page 2
   Case 3:19-cv-01057-B Document 46 Filed 04/30/20               Page 3 of 3 PageID 372




                               CERTIFICATE OF SERVICE

      I certify that on April 30, 2020, I served this document on all counsel of record via the
ECF system and/or email.


                                                   /s/ Joseph A. Unis, Jr.
                                                   Counsel for Plaintiff




JOINT NOTICE OF AGREEMENT TO EXTEND DISCOVERY DEADLINE                                   Page 3
